

 
SECOND AMENDMENT TO THE
 
DRESSER-RAND GROUP INC.
 
2008 STOCK INCENTIVE PLAN
 
The Dresser-Rand Group Inc. 2008 Stock Incentive Plan is amended to read as
follows, effective as of the date this Second Amendment is adopted:
 
1.           A new Section 2(dd) is added to read as follows:
 
“Executive” means an officer of the Company who, as of the date an Award is
granted hereunder, is subject to the requirements of Section 16 of the Exchange
Act.
 
2.           Section 6(c) is amended to read as follows:
 
No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 13) (i) the exercise price of an Option
may not be reduced without stockholder approval (including canceling previously
awarded Options and regranting them with a lower exercise price), and (ii)
without stockholder approval, an Option may not be cancelled, exchanged,
substituted for, bought out by the Company or surrendered in exchange for cash,
other Awards or a combination thereof.
 
3.           Section 6(d) is amended to read as follows:
 
Provisions Applicable to Options. The date on which Options become exercisable
shall be determined at the sole discretion of the Committee and set forth in an
Award Agreement; provided, however, that with respect to Options granted to
Executives, such Options that become exercisable based solely on continued
employment and/or the passage of time may not become exercisable in full prior
to the thirty-sixth month following its date of grant (or for an Option granted
to induce an Executive to accept employment with the Company, the thirty-sixth
month following the date of commencement of employment), but may be subject to
pro-rata vesting over such period (except that the Committee may provide for the
accelerated vesting of such Options in the event of the Participant’s
retirement, death or Disability or in connection with a Change in Control);
provided, however, that up to 2.5% of the total Awards authorized under the Plan
may be granted with shorter vesting periods to Executives.  Unless provided
otherwise in the applicable Award Agreement, to the extent that the Committee
determines that an approved leave of absence or employment on a less than
full-time basis is not a termination of employment, the vesting period and/or
exercisability of an Option shall be adjusted by the Committee during or to
reflect the effects of any period during which the Participant is on an approved
leave of absence or is employed on a less than full-time basis.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Section 8(d) is amended to read as follows:
 
Vesting and Performance Criteria. The grant, issuance, retention, vesting and/or
settlement of shares of Restricted Stock and Restricted Stock Units will occur
when and in such installments as the Committee determines or under criteria the
Committee establishes, which may include Qualifying Performance Criteria;
provided, however, that the grant, issuance, retention, vesting and/or
settlement of Shares under any such Award granted to an Executive that is based
solely upon continued employment and/or the passage of time may not vest or be
settled in full prior to the thirty-sixth month following its date of grant (or
for Restricted Stock or Restricted Stock Units granted to induce an Executive to
accept employment with the Company, the thirty-sixth month following the date of
commencement of employment), but may be subject to pro-rata vesting over such
period (except that the Committee may provide for the satisfaction and/or lapse
of all conditions under any such Award in the event of the Participant’s
retirement, death or Disability or in connection with a Change in Control);
provided, however, that up to 2.5% of the total Awards authorized under the Plan
may be granted with shorter vesting periods to Executives.
 
Adopted this 15th day of March, 2010.
 
Dresser-Rand Group Inc.
 
By:     /s/ James A. Garman                                           
James A. Garman
Vice President and Chief Administrative Officer